DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                         CROSS-REFERENCE TO RELATED APPLICATION(S) 
2.	The present application is a continuation-in-part of U.S. Patent Application No. 15/218,974, filed July 25, 2016, which claims the benefit of U.S. Provisional Application No. 62/219,666, filed September 17, 2015, and which applications are incorporated herein by reference and priority thereto for common subject matter is hereby claimed.
    EXAMINER’S AMENDMENT
3.    An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
The application has been amended as follows:	
Authorization for this examiner’s amendment was given in a telephone interview with Adam Stephenson, on 27 October 2021.
•    Claim 7, line 12, replace “a fluid” with -the fluid-    

                                                                      Allowable Subject Matter
4.  	Claims 1-5, 7-11, 13, 21-25, 27 allowed.
                                                                       Reasons for Allowance
5.	The following is an examiner's statement of reasons for allowance:


7. 	Regarding Claims 7-11, 13, the prior art failed to disclose or reasonably suggest electrically connecting the modular units through one or more conduction paths within the first modular unit, the second modular unit, and the third modular unit; wherein the major surfaces of the second modular unit are separated from each other by a fluid; and wherein the major surfaces of the third modular unit are separated from each other by a fluid.

8. 	Regarding Claims 21-25, 27, the prior art failed to disclose or reasonably suggest wherein the second component comprises a second active circuit; and wherein the first component is interconnected to the second component to form a 3D semiconductor package. 
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394. The examiner can normally be reached M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899